Citation Nr: 0820863	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  95-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck pain, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for boils on the groin 
and arms, including as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, including 
as due to an undiagnosed illness.

4.  Entitlement to service connection for tension headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for bronchial asthma, 
including as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1990 to June 
1991, including from November 1990 to May 1991 in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.    

The veteran testified in support of these claims at hearings 
held before the Board in Washington, D.C., in December 2000 
and December 2007.  In February 2000, April 2001 and 
September 2003, the Board remanded these claims to the RO for 
additional action.  

The veteran's appeal initially included a claim of 
entitlement to service connection for gastroesophageal reflux 
disease with hiatal hernia, esophagitis and gastritis.  In a 
rating decision dated November 2002, however, the RO granted 
this claim.  It is thus no longer before the Board for 
appellate review.  

The veteran also initiated an appeal of the RO's February 
2002 rating decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
chronic fatigue syndrome and entitlement to a higher initial 
evaluation for scar, status post right herniorrhaphy.  
However, after the RO responded by issuing a statement of the 
case pertaining to those claims in June 2007, the veteran did 
not perfect her appeal by submitting a timely VA Form 9 
(Appeal to Board of Veterans' Appeals) or any other document 
constituting a substantive appeal.  These claims are thus not 
before the Board for appellate review.   

During the veteran's most recent hearing, conducted in 
December 2007, the veteran mentioned these claims.  Given 
that they have not been properly perfected for appellate 
review, however, the Board considers the veteran's testimony 
in this regard newly raised claims: claims to reopen the 
previously denied claims for service connection for PTSD 
chronic fatigue syndrome and a claim for an increased 
evaluation for a scar.  The Board refers this matter to the 
RO for appropriate action.

The Board addresses the claims of entitlement to service 
connection for tension headaches and bronchial asthma, both 
including as due to an undiagnosed illness, in the Remand 
section of this decision, below, and REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's neck pain is attributable to spondylosis of 
the cervical spine, a known diagnosed illness, and is not 
related to service.

3.  The veteran's boils are attributable to hidradenitis 
suppurativa, a known diagnosed illness, and are not related 
to service.

4.  There are no objective indications of record of insomnia.  


CONCLUSIONS OF LAW

1.  Neck pain was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2007).

2.  Boils on the groin and arms were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

3.  Insomnia was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claims by letters dated June 2001 and February 2004, after 
initially deciding those claims in a rating decision dated 
February 1995.  Given that VCAA notice was not mandated at 
the time of the rating decision, the RO did not err by 
providing remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the aforementioned VCAA notice letters, 
considered in conjunction with the content of other letters 
VA sent to the veteran in April 1997, August 2001 and May 
2003, reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  Therein, the RO 
acknowledged the claims being decided, notified the veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed her of the VCAA and VA's duty to assist and 
indicated that it was developing her claims pursuant to that 
duty.  The RO also identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided she identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA any evidence or information she thought would 
support her claims.  

The content of the aforementioned VCAA notice letters does 
not reflect compliance with the requirements of the law as 
found by the Court in Pelegrini II.  In the letters, the RO 
failed to mention disability ratings and effective dates.  
The RO's error in this regard is harmless, however, because, 
as noted below, service connection may not be granted in this 
case.  Any question relating to the appropriate disability 
rating or effective date to be assigned a grant of service 
connection is therefore moot.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to her claims, 
including service medical and personnel records and post-
service treatment records.  Since then, the veteran has not 
indicated that there is other information or evidence to 
secure in support of her claims.  

The RO also conducted medical inquiry in support of the 
claims being decided by affording the veteran VA 
examinations, during which VA examiners addressed the nature 
and etiology of the disabilities at issue in this decision.  
The veteran does not now assert that the reports of these 
examinations are inadequate to decide her claims.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks service connection for neck pain, boils and 
insomnia.  She asserts that these conditions developed as a 
result of her active service in the Persian Gulf in support 
of Operation Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2007).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Neck Pain

According to written statements submitted in support of this 
claim and the veteran's hearing testimony, presented in 
December 2000 and December 2007, the veteran first 
experienced neck pain in 1992.  Allegedly, she is not certain 
what caused the pain to develop, but believes that it results 
from a neck injury sustained while serving on active duty in 
Saudi Arabia.  She asserts that, in February 1991, when a 
scud missile hit the Dhahran compound where she was serving, 
she struggled to get her helmet and web gear off and her gas 
mask on by pulling, yanking and shaking, thereby resulting in 
a whiplash-type injury.  A physician reportedly told her that 
this action could have caused her neck pain, which first 
manifested approximately one year after the scud missile 
attack.

The veteran has submitted written statements from S.C., her 
sister-in-law, and D.R., her spouse, which confirm that the 
neck pain initially manifested after the veteran's service in 
the Persian Gulf.  These statements indicate that the veteran 
began to complain of neck pain after returning from Saudi 
Arabia, sometime after 1991, when she met her spouse.  They 
do not confirm that the veteran sustained a neck injury 
during active duty.

As previously indicated, the veteran in this case served on 
active duty from October 1990 to June 1991, including from 
November 1990 to May 1991 in the Southwest Asia theater of 
operations during the Persian Gulf War.  Her service medical 
and personnel records reflect that, as alleged, she was 
present when the scud missile hit the Dhahran compound in 
1991.  Her service medical records, including a 
demobilization examination conducted in April 1991, reflect 
that, during this time period, she did not report or receive 
treatment for a neck injury and was noted to have a normal 
neck and spine.  

Following discharge, in March 1992, as alleged, the veteran 
reported neck pain and received treatment therefor.  A 
private medical professional diagnosed a cervical strain.  
Since then, the veteran has continued to receive treatment, 
including, in part, medication, physical therapy, injections 
and a TENS unit, for neck complaints and has undergone VA 
examinations.  During most treatment visits dated since 1993 
and all VA examinations conducted since November 1993, 
medical professionals attributed the veteran's neck pain to a 
known diagnosed illness.  (During three treatment visits 
dated from 1997 to 2001, medical professionals either 
expressed uncertainty with regard to the etiology of the 
veteran's neck pain by noting questionable, possible toxic 
exposure damage as a basis of the cervical pain, or diagnosed 
myofascial pain syndrome and a fibromyalgia-like syndrome, 
which, arguably, are multisymptom illnesses.)  Magnetic 
resonance imaging (MRI) and x-rays conducted during this time 
period confirm that the veteran has cervical spine 
abnormalities to which her neck pain is attributable.  

More specifically, in November 1993, during a Persian Gulf 
Registry examination, an examiner attributed the veteran's 
neck pain to an osteophyte formation at C5-C6 based on April 
1993 X-rays of the cervical spine revealing such formation as 
well as a reversal of the normal lordotic curve and mild disc 
space narrowing.  In July 1994 and May 1997, testing, 
including MRI and x-rays of the cervical spine, showed mild 
to moderate cord compression at C5-C6, disc bulging at C4 and 
C5 and mild degenerative changes.  In November 2001 and March 
2002, VA outpatient treatment providers diagnosed cervical 
arthritis and osteoarthritis, not based on x-rays.  In May 
2004, during a VA spine examination, an examiner diagnosed 
spondylosis of the cervical spine with a loss of vertebral 
alignment and spinal stenosis based on results of MRI.  

During treatment visits and VA examinations, no medical 
professional linked the veteran's neck pain to her period of 
active service.  The record thus includes no evidence other 
than the veteran's own assertions linking her neck pain to 
her active service.  These assertions are insufficient to 
establish the necessary nexus in this case as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render her own opinion on causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In addition, service connection for neck pain may not be 
presumed in this case because medical professionals have 
attributed this disorder to a known diagnosed illness, most 
recently, to spondylosis of the cervical spine.  Moreover, to 
the extent this pain is also attributable to arthritis 
(evidence conflicts in this regard), there is no medical 
documentation of record indicating that the arthritis 
manifested within a year of the veteran's discharge from 
service. 

In light of the foregoing, the Board concludes that neck pain 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of her 
claim for service connection for neck pain.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.



B.  Boils

The veteran alleges that she first developed boils in late 
1992, less than one year after her discharge from active 
service.  She asserts that, although many Persian Gulf 
veterans have similar skin conditions, no medical 
professional knows the etiology of her particular condition, 
which, when active, is best described as red, oozy lesions 
that itch, bleed and result in scarring.  The veteran thinks 
that her skin condition might be due to exposure to gas while 
serving in Saudi Arabia for six months.  She contends that, 
while serving there, she was in the shower when an alarm, 
which was intended to sense gas, went off in her compound.  

There is no evidence in the veteran's service medical and 
personnel records confirming the assertion that the veteran 
was exposed to gas while on active duty.  According to her 
service medical records, during active duty from October 1990 
to June 1991, the veteran did not report or receive treatment 
for skin complaints and no examiner noted gas exposure.  On 
demobilization examination conducted in April 1991, an 
examiner noted a normal clinical evaluation of the veteran's 
skin.  

Following discharge, in November 1993, during a Persian Gulf 
Registry examination, the veteran reported a one and a half 
year history of boil-like lesions in the underarm and 
inguinal areas.  The examiner diagnosed furuncles.  Since 
then, beginning in January 1994, the veteran has sought 
outpatient treatment for recurrent boil-like lesions in 
various areas of her body.  During all treatment visits, 
medical professionals attributed the veteran's skin 
complaints to hidradenitis suppurativa, a known diagnosed 
illness.  The veteran has also undergone another VA skin 
examination.  During this examination, conducted in May 2004, 
an examiner also attributed the veteran's skin complaints to 
hidradenitis suppurativa.  

During treatment visits and VA examinations, no medical 
professional linked the veteran's boils to her period of 
active service.  Again, the record includes no evidence other 
than the veteran's own assertions linking her boils to her 
active service.  These assertions are insufficient to 
establish the necessary nexus in this case under Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  In addition, service 
connection for boils of the arms and groin may not be 
presumed in this case because medical professionals have 
attributed these boils to hidradenitis suppurativa, a known 
diagnosed illness. 

In light of the foregoing, the Board concludes that boils on 
the groin and arms were not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of her claim for service connection 
for boils on the groin and arms.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

C.  Insomnia

The veteran asserts that she first developed insomnia 
approximately one year after her discharge from service.  She 
believes that this condition is related to her active service 
or to her PTSD, which she claims is secondary to in-service 
stressors.  Allegedly, a physician told her that the insomnia 
is related to her PTSD. 

According to the veteran's service medical records, during 
active duty from October 1990 to June 1991, the veteran did 
not report or receive treatment for insomnia and no medical 
professional noted a sleep abnormality.  On demobilization 
examination conducted in April 1991, an examiner noted that 
the veteran had normal neurological and psychiatric 
evaluations.  

Following discharge, the veteran occasionally reported 
insomnia, but no medical professional objectively confirmed 
such a condition.  More specifically, during VA Persian Gulf 
Registry, PTSD and mental disorders examinations conducted in 
November 1993, July 1997 and May 2004, the veteran reported 
that she had insomnia or sleeping difficulties.  The 
examiners did not objectively confirm insomnia.  In addition, 
during a few VA outpatient treatment visits dated since 2000, 
the veteran reported insomnia.  Again, the treatment 
providers did not objectively confirm the insomnia. 

The record includes no objective indications of insomnia.  
Even assuming otherwise and that the previously noted 
examiners and treatment providers accepted as true that the 
veteran had insomnia as reported, in all cases, they then 
addressed the veteran's mental health, thereby suggesting, as 
alleged, that such condition is part of the veteran's 
psychiatric disability, however characterized.  Such 
disability is the subject of a different claim addressed in 
the Introduction section of this decision.

In light of the foregoing, the Board concludes that insomnia 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence in this case 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of her 
claim for service connection for insomnia.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for neck pain, including as due to an 
undiagnosed illness, is denied.

Service connection for boils on the groin and arms, including 
as due to an undiagnosed illness, is denied.

Service connection for insomnia, including as due to an 
undiagnosed illness, is denied.




REMAND

The veteran claims entitlement to service connection for 
tension headaches and bronchial asthma, both including as due 
to an undiagnosed illness.  Additional development is 
necessary before the Board decides these claims.

First, in its September 2003 Remand, the Board instructed the 
RO to undertake certain action in support of the claims being 
remanded.  In part, the Board instructed the RO to afford the 
veteran VA examinations, during which examiners were to offer 
opinions as to whether the claimed disorders were due to an 
undiagnosed illness or a medical unexplained chronic 
multisymptom illness.  Thereafter, the RO partially complied 
with the Board's instructions by affording the veteran VA 
examinations.  During these examinations, however, no VA 
examiner offered the opinions requested by the Board.  With 
regard to the veteran's respiratory claim, such an opinion 
became unnecessary once an examiner attributed the 
respiratory disorder to a known diagnosed illnesses.  With 
regard to the veteran's tension headaches, however, such an 
opinion is still necessary.  The Board must therefore remand 
the veteran's headache claim to the RO pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998) so that an examiner can provide 
the previously requested opinion.    

Second, as previously indicated, the VCAA provides that VA 
must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  With 
regard to the claim for service connection for bronchial 
asthma, the RO has not yet satisfied its duty to assist.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  The RO afforded the veteran 
examinations during the course of this appeal, but the 
reports of these examinations are inadequate to decide this 
claim.  Therein, no examiner addressed whether the veteran's 
asthma is related to her active service, during which she was 
treated for respiratory complaints.  

This case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
in support of her claims for service 
connection for tension headaches and 
bronchial asthma.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: 

a) opine whether the veteran's 
tension headaches are due to a 
specific disease entity and, if so, 
opine whether they are at least as 
likely as not etiologically related 
to the veteran's period of active 
service;  

b) if the tension headaches are not 
due to a specific disease entity, 
opine whether they represent an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

c) if the tension headaches 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, describe the 
extent to which the headaches have 
manifested; 

d) opine whether the veteran's 
bronchial asthma, diagnosed during 
the course of this appeal, is at 
least as likely as not etiologically 
related to the veteran's period of 
active service, including documented 
in-service respiratory complaints; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Thereafter, the RO should readjudicate 
the claims being remanded based on a 
consideration of all of the evidence of 
record.  If either benefit sought is not 
granted to the veteran's satisfaction, the 
RO should provide the veteran and her 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


